Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 06 October 2022 for application number 17/124,872. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1, 2, 4, 5, 8, 9, 11, 15, 16, and 18 are currently amended.
Claims 1 – 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.

Response to Amendment
Applicant’s amendment filed 06 October 2022 is sufficient to overcome the rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.
Response to Arguments
Applicant’s arguments, filed 06 October 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al., US Pub. No. 2021/0136150 A1.
Zhang, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “… cause the block of data to be moved from a first memory device to a second memory device, responsive to the second memory device being closer to a device likely to access the block of data.”  The term “likely” is indefinite as the metes and bounds are not clearly determined.  It is unclear how likely is defined to access the block of data.  Examiner suggests to include an equation in the claim language to clarify “likely to access the block of data.”  Claims 8 and 15 recite similar language and are rejected with like reasoning.  Claims 2 – 7, 9 – 14, and 16 – 20 depend from claims 1, 8, and 15 respectively, and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoler et al. [hereafter as Stoler], US Patent No. 10,185,678 B1 in view of Pandey et al. [hereafter as Pandey], US Pub. No. 2019/0227877 A1 and further in view of Hemlick et al. [hereafter as Hemlick], US Pub. No. 2020/0105354 A1 and further in view of Zhang et al. [hereafter as Zhang], US Pub. No. 2021/0136150 A1.

As per claim 1, Stoler discloses an apparatus comprising: 
a control unit [“This disclosure include features enabling a single design of a universal DMA engine to be used iteratively in conjunction with many different types of functional blocks (e.g., Central Processing Units (CPU), cryptography engines, Graphics Processing Unit (GPU), RAID (Redundant Array of Inexpensive Devices) controllers, ethernet engines, etc.).”] [col. 2, lines 34-40] configured to: 
monitor a stream of packets [The streaming data packets can be identified via the use of descriptors 208 as discussed herein] [Parser 418 or 424 can therefore strip metadata from a stream of information] traversing a link [“The environment in one embodiment is a distributed computing environment utilizing several computer systems and components that are interconnected via communication links, using one or more computer networks or direct connections.”] [col 19, lines 34-38] [“Streaming data packets are illustrated as being transferred to the DMA engine 204 from functional block 202 via interface 220. Interface 220 can be a streaming interface such as an AXI compliant streaming interface. The streaming data packets can be identified via the use of descriptors 208 as discussed herein. Descriptors 208 can be added to a queue inside of DMA engine 204. DMA engine 204 can perform various optimizations/prioritizations on queued data requests (via work descriptor 208) to increase the bandwidth of data transferred to or from a function block 202 or to or from a host bus controller 206, for example. Using the work descriptors 208, the data packet(s) 212 can be reformatted or otherwise altered before being transmitted as data 216 to a host bus controller 206 or other device. The host bus controller 206 can be configured to route data 216 to a memory device 224 which can be the memory device 116 or the external memory device 110 of FIG. 1, for example. Acknowledgements 214 can be transmitted between DMA engine 204 and functional block 202 to indicate to functional bock 202 that one or more data packet(s) 212 or work orders have been successfully received by the DMA engine 204 and/or data 216 has successfully been transmitted to host bus controller 206.”] [cols. 6-7, lines 64-19] [“As one example, a streaming channel of interface 426 can be dedicated to data transferred from Applicant to S2M for eventual transfer to memory of Host 402. A different streaming channel can be dedicated to transferring previously disclosed work descriptor(s). Information parsed from work descriptors via parser 418 can be used by configuration component 414 to configured subcomponent(s) 416 of S2M module 408. Work descriptor(s) can also be streamed between Functional Block 406 and S2M module 408 using a common streaming channel. Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel. Parser 418 or 424 can therefore strip metadata from a stream of information. The metadata can include work descriptors including disassembly or assembly instructions for memory transfers performed by DMA engine 404 as disclosed herein. These instructions can include, for example, rules for how to combine streaming data packets into a set of buffers and/or memory addresses.”] [col. 8, second paragraph]; 
a packet of the stream of packets [The streaming data packets can be identified via the use of descriptors 208 as discussed herein] [Parser 418 or 424 can therefore strip metadata from a stream of information], cause data to be moved from a first memory device to a second memory device [Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel] [“The environment in one embodiment is a distributed computing environment utilizing several computer systems and components that are interconnected via communication links, using one or more computer networks or direct connections.”] [col 19, lines 34-38] [“Streaming data packets are illustrated as being transferred to the DMA engine 204 from functional block 202 via interface 220. Interface 220 can be a streaming interface such as an AXI compliant streaming interface. The streaming data packets can be identified via the use of descriptors 208 as discussed herein. Descriptors 208 can be added to a queue inside of DMA engine 204. DMA engine 204 can perform various optimizations/prioritizations on queued data requests (via work descriptor 208) to increase the bandwidth of data transferred to or from a function block 202 or to or from a host bus controller 206, for example. Using the work descriptors 208, the data packet(s) 212 can be reformatted or otherwise altered before being transmitted as data 216 to a host bus controller 206 or other device. The host bus controller 206 can be configured to route data 216 to a memory device 224 which can be the memory device 116 or the external memory device 110 of FIG. 1, for example. Acknowledgements 214 can be transmitted between DMA engine 204 and functional block 202 to indicate to functional bock 202 that one or more data packet(s) 212 or work orders have been successfully received by the DMA engine 204 and/or data 216 has successfully been transmitted to host bus controller 206.”] [cols. 6-7, lines 64-19] [“Host 402 can be an SoC, a data plane, or other computing device that can host one or more DMA engines 404. Additionally, Host 402 can include a controller and/or memory. As disclosed herein, DMA engine 404 can serve to provide direct memory access functionality to Functional Block 406. That is to say, DMA engine 404 can accept memory read and write commands from Functional Block 406 and move data between memory of Functional Block 406 and Host 402 according to the read and write commands with minimal oversight by Functional Block 406.”] [col. 7, lines 52-57] [“As one example, a streaming channel of interface 426 can be dedicated to data transferred from Applicant to S2M for eventual transfer to memory of Host 402. A different streaming channel can be dedicated to transferring previously disclosed work descriptor(s). Information parsed from work descriptors via parser 418 can be used by configuration component 414 to configured subcomponent(s) 416 of S2M module 408. Work descriptor(s) can also be streamed between Functional Block 406 and S2M module 408 using a common streaming channel. Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel. Parser 418 or 424 can therefore strip metadata from a stream of information. The metadata can include work descriptors including disassembly or assembly instructions for memory transfers performed by DMA engine 404 as disclosed herein. These instructions can include, for example, rules for how to combine streaming data packets into a set of buffers and/or memory addresses.”] [col. 8, second paragraph].
However, Stoler does not explicitly disclose responsive to meeting criteria associated with a first event identified by a maintained identification of a plurality of events, cause a block of data to be moved, responsive to the second memory device being closer to a device likely to access the block of data.
Pandey teaches a block of data [“One benefit of being able to download the minimum number of data blocks necessary to construct any full image snapshot is that the time required to download and generate the full image snapshot may be reduced. Moreover, the data transfer costs for downloading the data blocks necessary to construct the full image snapshot may be reduced.”] [para. 0023].
Stoler and Pandey are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Stoler with Pandey in order to modify Stoler for “a block of data” as taught by Pandey.  One of ordinary skill in the art would be motivated to combine Stoler with Pandey before the effective filing date of the claimed invention to improve a system by providing for the ability where “One benefit of being able to download the minimum number of data blocks necessary to construct any full image snapshot is that the time required to download and generate the full image snapshot may be reduced. Moreover, the data transfer costs for downloading the data blocks necessary to construct the full image snapshot may be reduced.” [Pandey, para. 0023].
However, Stoler and Pandey do not explicitly disclose responsive to meeting criteria associated with a first event identified by a maintained identification of a plurality of events, cause data to be moved, responsive to the second memory device being closer to a device likely to access the block of data.
Hemlick teaches responsive to meeting criteria associated with a first event identified by a maintained identification of a plurality of events, cause data to be moved [“In certain embodiments, one or more triggers 702 may be associated with one or more priority levels for updating mappings and moving data. For example, the map component 150 may be configured to wait for an idle period to update mappings and move data if a low-priority trigger 702 is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger 702 is satisfied.”] [para. 0110].
Stoler, Pandey, and Hemlick are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Stoler and Pandey with Hemlick in order to modify Stoler and Pandey for “responsive to meeting criteria associated with a first event identified by a maintained identification of a plurality of events, cause data to be moved” as taught by Hemlick.  One of ordinary skill in the art would be motivated to combine Stoler and Pandey with Hemlick before the effective filing date of the claimed invention to improve a system by providing for the ability where a “map component … may be configured to wait for an idle period to update mappings and move data if a low-priority trigger … is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger … is satisfied.” [Hemlick, para. 0110].
However, Stoler, Pandey, and Hemlick do not explicitly disclose cause data to be moved, responsive to the second memory device being closer to a device likely to access the block of data.
Zhang teaches cause data to be moved, responsive to the second memory device being closer to a device likely to access the block of data [predicted that a particular one or group of users are likely to access the data in the future, that the data can be moved to datacenters, servers, or other units storage that are closer to the predicted accessing users] [“The underlying principle is that some portions of a large scale network, such as a global network may be closer to any given user than other parts of the network, and to the extent that one may predict the locations from which data will be accessed, it may be advantageous to move the data after it has been uploaded to closer to those locations where it will be accessed. To this extent, if it can be predicted that a particular one or group of users are likely to access the data in the future, that the data can be moved to datacenters, servers, or other units storage that are closer to the predicted accessing users.”] [para. 0085].
Stoler, Pandey, Hemlick, and Zhang are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Stoler, Pandey, and Hemlick with Zhang in order to modify Stoler, Pandey, and Hemlick “cause data to be moved, responsive to the second memory device being closer to a device likely to access the block of data” as taught by Zhang.  One of ordinary skill in the art would be motivated to combine Stoler, Pandey, and Hemlick with Zhang before the effective filing date of the claimed invention to improve a system by providing for the ability to “be advantageous to move the data after it has been uploaded to closer to those locations where it will be accessed. To this extent, if it can be predicted that a particular one or group of users are likely to access the data in the future, that the data can be moved to datacenters, servers, or other units storage that are closer to the predicted accessing users.” [Zhang, para. 0085].

Claim 8 is rejected with like reasoning as claim 1 above except for the following remaining claim limitations:
a traffic analyzer.
Stoler teaches a traffic analyzer [Parser 418 or 424 can therefore strip metadata from a stream of information] [The streaming data packets can be identified via the use of descriptors 208 as discussed herein] [S2M module 408 and/or M2S module 410 can include a parser (416 and 420 respectively)] [Examiner Note: Examiner is interpreting that for each of the dependent claims that mention the traffic analyzer configured to cause x, y, z, is a result from the the parser striping the metadata from the stream of information and the descriptors causing x, y, z] [“FIG. 4 illustrates several functional modules of DMA engine 404, namely S2M (i.e., Stream to Memory) module 408 and M2S (i.e., Memory to Stream) module 410. Additionally, a Management and Administration module 412 is also illustrated. S2M module 408 can be configured to stream information from Functional Block 406, reconfigure the streamed information, and store the reconfigured information in memory of or attached to Host 402. As disclosed herein, S2M module 408 and/or M2S module 410 can include a parser (416 and 420 respectively). Additionally, S2M module 408 and/or M2S module 410 can communicate with Functional Block 406 via one or more streaming interfaces/channels 426 and 428. For example, interface 424 can include several AXI streaming or other interfaces between Functional Block 406 and S2M module 408.”] [col. 8, first paragraph] [“Streaming data packets are illustrated as being transferred to the DMA engine 204 from functional block 202 via interface 220. Interface 220 can be a streaming interface such as an AXI compliant streaming interface. The streaming data packets can be identified via the use of descriptors 208 as discussed herein. Descriptors 208 can be added to a queue inside of DMA engine 204. DMA engine 204 can perform various optimizations/prioritizations on queued data requests (via work descriptor 208) to increase the bandwidth of data transferred to or from a function block 202 or to or from a host bus controller 206, for example. Using the work descriptors 208, the data packet(s) 212 can be reformatted or otherwise altered before being transmitted as data 216 to a host bus controller 206 or other device. The host bus controller 206 can be configured to route data 216 to a memory device 224 which can be the memory device 116 or the external memory device 110 of FIG. 1, for example. Acknowledgements 214 can be transmitted between DMA engine 204 and functional block 202 to indicate to functional bock 202 that one or more data packet(s) 212 or work orders have been successfully received by the DMA engine 204 and/or data 216 has successfully been transmitted to host bus controller 206.”] [cols. 6-7, lines 64-19] [“As one example, a streaming channel of interface 426 can be dedicated to data transferred from Applicant to S2M for eventual transfer to memory of Host 402. A different streaming channel can be dedicated to transferring previously disclosed work descriptor(s). Information parsed from work descriptors via parser 418 can be used by configuration component 414 to configured subcomponent(s) 416 of S2M module 408. Work descriptor(s) can also be streamed between Functional Block 406 and S2M module 408 using a common streaming channel. Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel. Parser 418 or 424 can therefore strip metadata from a stream of information. The metadata can include work descriptors including disassembly or assembly instructions for memory transfers performed by DMA engine 404 as disclosed herein. These instructions can include, for example, rules for how to combine streaming data packets into a set of buffers and/or memory addresses.”] [col. 8, second paragraph].

Claim 15 is rejected with like reasoning as claims 1 and 8 above, except for the following remaining claim limitations:
a plurality of processing units;
a link connecting the plurality of processing units.
Stoler discloses a plurality of processing units [“This disclosure include features enabling a single design of a universal DMA engine to be used iteratively in conjunction with many different types of functional blocks (e.g., Central Processing Units (CPU), cryptography engines, Graphics Processing Unit (GPU), RAID (Redundant Array of Inexpensive Devices) controllers, ethernet engines, etc.).”] [col. 2, lines 34-40];
a link connecting the plurality of processing units [“The environment in one embodiment is a distributed computing environment utilizing several computer systems and components that are interconnected via communication links, using one or more computer networks or direct connections.”] [col 19, lines 34-38].


As per claim 2, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Stoler discloses the packet [“Streaming data packets are illustrated as being transferred to the DMA engine 204 from functional block 202 via interface 220. Interface 220 can be a streaming interface such as an AXI compliant streaming interface. The streaming data packets can be identified via the use of descriptors 208 as discussed herein. Descriptors 208 can be added to a queue inside of DMA engine 204. DMA engine 204 can perform various optimizations/prioritizations on queued data requests (via work descriptor 208) to increase the bandwidth of data transferred to or from a function block 202 or to or from a host bus controller 206, for example. Using the work descriptors 208, the data packet(s) 212 can be reformatted or otherwise altered before being transmitted as data 216 to a host bus controller 206 or other device. The host bus controller 206 can be configured to route data 216 to a memory device 224 which can be the memory device 116 or the external memory device 110 of FIG. 1, for example. Acknowledgements 214 can be transmitted between DMA engine 204 and functional block 202 to indicate to functional bock 202 that one or more data packet(s) 212 or work orders have been successfully received by the DMA engine 204 and/or data 216 has successfully been transmitted to host bus controller 206.”] [cols. 6-7, lines 64-19]. 
Hemlick teaches responsive to meeting criteria associated with two or more events of the plurality of events, the control unit is further configured to take an action associated with a highest priority event of the two or more events [“In certain embodiments, one or more triggers 702 may be associated with one or more priority levels for updating mappings and moving data. For example, the map component 150 may be configured to wait for an idle period to update mappings and move data if a low-priority trigger 702 is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger 702 is satisfied.”] [para. 0110] [Abstract].
Claims 9 and 16 are rejected with like reasoning.

As per claim 3, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Pandey teaches wherein the first event has a threshold indicative of a number of occurrences of the first event and the control unit is configured to cause the block of data to be moved responsive to a determination that the first event meets the first threshold [“In step 512, the first set of blocks, the first set of signatures, and the first snapshot mapping file are transferred to a data storage domain. In one embodiment, the first set of blocks, the first set of signatures, and the first snapshot mapping file may be transferred from a local storage appliance, such as storage appliance 441 in FIG. 4A, to an archival data store, such as the cloud-based archival target 458 or the target storage 457 in FIG. 4A. The first set of blocks may correspond with snapshot data and the first set of signatures and the first snapshot mapping file may correspond with snapshot metadata. Both the snapshot data and the snapshot metadata may be transferred to an archival data store upon detection that an archival threshold for various snapshots has been satisfied. In one example, the snapshot data and the snapshot metadata may be transferred to the archival data store upon detection that the snapshots are older than a threshold number of days (e.g., are more than three days old).”] [para. 0128].
Hemlick teaches the first event has a threshold indicative of a number of occurrences of the first event and the control unit is configured to cause the block of data to be moved responsive to a determination that the first event meets the first threshold [as part of the wear-leveling process, when a trigger 702 is satisfied, such as when a condition is satisfied, or when a counter or other measurement equals or exceeds a threshold value] [“In further embodiments, map component 150 may update the logical-to-physical mapping, as part of the wear-leveling process, when a trigger 702 is satisfied, such as when a condition is satisfied, or when a counter or other measurement equals or exceeds a threshold value (or falls below a threshold value, for a decrementing counter). For example, when the set 720a of parameters is in use, the map component 150 may update logical-to-physical addresses and move data after every 100 writes. In certain embodiments, one or more triggers 702 may be associated with one or more priority levels for updating mappings and moving data. For example, the map component 150 may be configured to wait for an idle period to update mappings and move data if a low-priority trigger 702 is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger 702 is satisfied.”] [para. 0110] [para. 0142]. 
Claims 10 and 17 are rejected with like reasoning.

As per claim 4, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Stoler discloses wherein the packet corresponding to the block of data moved from the first memory device to the second memory device Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel] [“The environment in one embodiment is a distributed computing environment utilizing several computer systems and components that are interconnected via communication links, using one or more computer networks or direct connections.”] [col 19, lines 34-38] [“Streaming data packets are illustrated as being transferred to the DMA engine 204 from functional block 202 via interface 220. Interface 220 can be a streaming interface such as an AXI compliant streaming interface. The streaming data packets can be identified via the use of descriptors 208 as discussed herein. Descriptors 208 can be added to a queue inside of DMA engine 204. DMA engine 204 can perform various optimizations/prioritizations on queued data requests (via work descriptor 208) to increase the bandwidth of data transferred to or from a function block 202 or to or from a host bus controller 206, for example. Using the work descriptors 208, the data packet(s) 212 can be reformatted or otherwise altered before being transmitted as data 216 to a host bus controller 206 or other device. The host bus controller 206 can be configured to route data 216 to a memory device 224 which can be the memory device 116 or the external memory device 110 of FIG. 1, for example. Acknowledgements 214 can be transmitted between DMA engine 204 and functional block 202 to indicate to functional bock 202 that one or more data packet(s) 212 or work orders have been successfully received by the DMA engine 204 and/or data 216 has successfully been transmitted to host bus controller 206.”] [cols. 6-7, lines 64-19] [“Host 402 can be an SoC, a data plane, or other computing device that can host one or more DMA engines 404. Additionally, Host 402 can include a controller and/or memory. As disclosed herein, DMA engine 404 can serve to provide direct memory access functionality to Functional Block 406. That is to say, DMA engine 404 can accept memory read and write commands from Functional Block 406 and move data between memory of Functional Block 406 and Host 402 according to the read and write commands with minimal oversight by Functional Block 406.”] [col. 7, lines 52-57] [“As one example, a streaming channel of interface 426 can be dedicated to data transferred from Applicant to S2M for eventual transfer to memory of Host 402. A different streaming channel can be dedicated to transferring previously disclosed work descriptor(s). Information parsed from work descriptors via parser 418 can be used by configuration component 414 to configured subcomponent(s) 416 of S2M module 408. Work descriptor(s) can also be streamed between Functional Block 406 and S2M module 408 using a common streaming channel. Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel. Parser 418 or 424 can therefore strip metadata from a stream of information. The metadata can include work descriptors including disassembly or assembly instructions for memory transfers performed by DMA engine 404 as disclosed herein. These instructions can include, for example, rules for how to combine streaming data packets into a set of buffers and/or memory addresses.”] [col. 8, second paragraph]. 
Hemlick teaches responsive to meeting the criteria associated with the first event, the control unit is further configured to update an address translation corresponding to the block of data moved [“In further embodiments, map component 150 may update the logical-to-physical mapping, as part of the wear-leveling process, when a trigger 702 is satisfied, such as when a condition is satisfied, or when a counter or other measurement equals or exceeds a threshold value (or falls below a threshold value, for a decrementing counter). For example, when the set 720a of parameters is in use, the map component 150 may update logical-to-physical addresses and move data after every 100 writes. In certain embodiments, one or more triggers 702 may be associated with one or more priority levels for updating mappings and moving data. For example, the map component 150 may be configured to wait for an idle period to update mappings and move data if a low-priority trigger 702 is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger 702 is satisfied.”] [para. 0110].
Claims 11 and 18 are rejected with like reasoning.

As per claim 5, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Hemlick teaches wherein the control unit is configured to determine meets the criteria associated with the first event based on an analysis associated with the packet [as part of the wear-leveling process, when a trigger 702 is satisfied, such as when a condition is satisfied, or when a counter or other measurement equals or exceeds a threshold value] [“In further embodiments, map component 150 may update the logical-to-physical mapping, as part of the wear-leveling process, when a trigger 702 is satisfied, such as when a condition is satisfied, or when a counter or other measurement equals or exceeds a threshold value (or falls below a threshold value, for a decrementing counter). For example, when the set 720a of parameters is in use, the map component 150 may update logical-to-physical addresses and move data after every 100 writes. In certain embodiments, one or more triggers 702 may be associated with one or more priority levels for updating mappings and moving data. For example, the map component 150 may be configured to wait for an idle period to update mappings and move data if a low-priority trigger 702 is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger 702 is satisfied.”] [para. 0110] [para. 0142]. 
Stoler discloses the packet [The streaming data packets can be identified via the use of descriptors 208 as discussed herein] [Parser 418 or 424 can therefore strip metadata from a stream of information] meets the criteria [Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel] [“Streaming data packets are illustrated as being transferred to the DMA engine 204 from functional block 202 via interface 220. Interface 220 can be a streaming interface such as an AXI compliant streaming interface. The streaming data packets can be identified via the use of descriptors 208 as discussed herein. Descriptors 208 can be added to a queue inside of DMA engine 204. DMA engine 204 can perform various optimizations/prioritizations on queued data requests (via work descriptor 208) to increase the bandwidth of data transferred to or from a function block 202 or to or from a host bus controller 206, for example. Using the work descriptors 208, the data packet(s) 212 can be reformatted or otherwise altered before being transmitted as data 216 to a host bus controller 206 or other device. The host bus controller 206 can be configured to route data 216 to a memory device 224 which can be the memory device 116 or the external memory device 110 of FIG. 1, for example. Acknowledgements 214 can be transmitted between DMA engine 204 and functional block 202 to indicate to functional bock 202 that one or more data packet(s) 212 or work orders have been successfully received by the DMA engine 204 and/or data 216 has successfully been transmitted to host bus controller 206.”] [cols. 6-7, lines 64-19] [“As one example, a streaming channel of interface 426 can be dedicated to data transferred from Applicant to S2M for eventual transfer to memory of Host 402. A different streaming channel can be dedicated to transferring previously disclosed work descriptor(s). Information parsed from work descriptors via parser 418 can be used by configuration component 414 to configured subcomponent(s) 416 of S2M module 408. Work descriptor(s) can also be streamed between Functional Block 406 and S2M module 408 using a common streaming channel. Therefore, parser 418 (and/or 424) can be used to parse work descriptor(s) transferred between DMA engine 404 and Functional Block 406 from data to be transferred between memory locations of Functional Block 406 and Host 402 even if the data and work descriptor are on the same streaming channel. Parser 418 or 424 can therefore strip metadata from a stream of information. The metadata can include work descriptors including disassembly or assembly instructions for memory transfers performed by DMA engine 404 as disclosed herein. These instructions can include, for example, rules for how to combine streaming data packets into a set of buffers and/or memory addresses.”] [col. 8, second paragraph].
Zhang teaches analysis of metadata [“In order to address this challenge, the object file may include metadata from which it may be determined how soon after the data is uploaded that it will be accessed. For example, in the system of FIG. 1, the metadata aggregator 160 can collect metadata showing both a time of upload and a time of earliest download for each stored object. This data may then be used to train the predictive model 170 to predict whether a future uploaded data object will be accessed soon after or long after the object is uploaded to the system. In turn, this information may be used by the access location predictor 180 to determine, for any given uploaded data object, an amount of time until the object is likely to be downloaded. The system may further store a threshold time value, whereby if the predicted amount of time until an object is likely to be downloaded is equal to or less than the threshold amount, then the object may bypass the usual data migration scheme via the migration files, and be moved or copied to a caching server 350 for a relatively faster transfer of the uploaded data object to other regions of the system.”] [para. 0077].

As per claim 6, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Hemlick teaches the maintained identification of the plurality of events is programmable list of events [“In certain embodiments, in addition to changing the wear-leveling process in response to a wear-based attack, the wear-level update module 806 may make a further change to the wear-leveling process in response to a trigger. A trigger may be an event such as a scheduled time for a further change, an age of the device reaching a threshold, a read count reaching a threshold, a write count reaching a threshold, or the like.”] [para. 0142].
Claims 13 and 20 are rejected with like reasoning.

As per claim 7, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Stoler discloses wherein the control unit is coupled to a direct memory access (DMA) engine, and wherein the control unit is further configured to program the DMA engine to move the first block of data from the first memory device to the second memory device [“Methods and apparatuses for offloading functionality in an integrated circuit are presented. Certain embodiments are described that disclose methods pertaining to implementation of a universal offload engine that can service several functional blocks, each configured to perform a different function. The offload engine can be iteratively implemented with a common interface to functional blocks. Work descriptors can be used between DMA engines and corresponding functional blocks to instruct the DMA engines how to transport data between memory locations and/or to reformat the data.”] [Abstract]. 
Claim 14 is rejected with like reasoning.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoler et al. [hereafter as Stoler], US Patent No. 10,185,678 B1 in view of Pandey et al. [hereafter as Pandey], US Pub. No. 2019/0227877 A1 and further in view of Hemlick et al. [hereafter as Hemlick], US Pub. No. 2020/0105354 A1 C and further in view of Zhang et al. [hereafter as Zhang], US Pub. No. 2021/0136150 A1 as applied to claims 8 and 15 above, and further in view of Gupta et al. [hereafter as Gupta], US Pub. No. 2019/0102311 A1.

As per claim 12, Stoler in view of Pandey and further in view of Hemlick and further in view of Zhang discloses the apparatus as recited in claim 1, Stoler discloses wherein is configured to cause invalidation [“Work descriptors 208 can also contain various other fields to increase the ability of the DMA engine to service various functional blocks. A field of the work descriptor 208 can control whether the DMA controller sends cache invalidation requests to CPU(s) for memory to which data is being transferred to. This can be useful for CPU(s) that have an inclusive cache schema wherein corresponding cache entries to memory being written to should be invalidated.”] [col. 6, lines 45-52].
Hemlick teaches the first event is a event [“In certain embodiments, one or more triggers 702 may be associated with one or more priority levels for updating mappings and moving data. For example, the map component 150 may be configured to wait for an idle period to update mappings and move data if a low-priority trigger 702 is satisfied, but to block further access in order to update mappings and move data immediately if a high-priority trigger 702 is satisfied.”] [para. 0110].
However, Stoler, Pandey, Hemlick, and Zhang do not explicitly disclose wherein the event is a bias flip request event configured to cause invalidation of a cache line.
Gupta teaches wherein the event is a bias flip request event configured to cause invalidation of a cache line [“Embodiments of this specification may also have the ability to flush cache lines from the host (required for host to device bias flip). This may be done using a non-allocating zero length write from the device on the PCIe on a cache line granularity. Non-allocating semantics are described using transaction and processing hints on the transaction layer packets (TLPs). TH=1, PH=01 This allows the host to invalidate a given line. The device may issue a read following a page bias flip to ensure all lines are flushed. The device may also implement a content-addressed memory (CAM) to ensure that while a flip is in progress, no new requests to the line are received from the host.”] [paras. 0064 – 0066].
Stoler, Pandey, Hemlick, Zhang, and Gupta are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Stoler, Pandey, Hemlick, and Zhang with Gupta in order to modify Stoler, Pandey, Hemlick, and Zhang “wherein the event is a bias flip request event configured to cause invalidation of a cache line” as taught by Gupta.  One of ordinary skill in the art would be motivated to combine Stoler, Pandey, Hemlick, and Zhang with Gupta before the effective filing date of the claimed invention to improve a system by providing for the ability “to flush cache lines from the host (required for host to device bias flip). … allows the host to invalidate a given line.” [Gupta, paras. 0064 - 0066].
Claims 12 and 19 are rejected with like reasoning.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Gallizzi et al., US Pub. No. 2017/0304727 A1 – teaches “based on usage trend of the user; generate a signal to a data center in the first geo location to migrate the portion of the save data of the user to the new data center, prior to receiving access request from a user account of the user at the second geo location, the signal generated in anticipation of likely access of the portion of the save data by the user from the second geo location as defined by the usage trend of the user, wherein the portion of the save data is made available to the select ones of the plurality of games in order to provide current game state, wherein the cloud gaming system is defined by a plurality of game servers within a plurality of data centers that are accessible over a network to client devices of users that are registered with the cloud gaming system, wherein a game server at the new data center is configured to perform pre-loading of the select ones of the plurality of games in preparation of making instances of the select ones of the plurality of games available for instant game play, wherein the game server at the new data center, in response to receiving selection of game play of a game from the select ones of the plurality of games from one of the client devices, compresses a stream of video frames generated for the game using an encoder, and forwards encoded video frames to the client device, the client device is configured to use a decoder to decompress the encoded video frames and render images on a display screen of the client device, and to supply input to the game server to drive interactivity of the game, wherein the compressing enables the video frames of the game play to be streamed to the client device with reduced latency.” [claim 11]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135  

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135